DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 23-24, recites “the attachments being more rigid than the foldable material”, renders the claim indefinite because it is unclear how rigid of the material/part/component is considered to be rigid, since such claimed subject matters do not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter.
Claims 2, 16, recites “the attachment body”, line 1, renders the claim indefinite because it is unclear the attachment body is the body of the attachment or the 
	Claims 2-20 are dependent of claim 1, and are likewise indefinite.
	Claims 17-9 are dependent of claim 16, and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-14, 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Messier (WO 2016/109761).

Regarding claim 1, Messier discloses a garment extender usable with a garment (fig.3 shown a garment 10, a garment extender 100 having fastener 130 and a plurality of clip fasteners 152, fig.1) having a garment slide fastener (10), the garment slide fastener 
But does not disclose the attachments being more rigid than the foldable material.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made the material of lever 156 is more rigid than the material of the cover 162, such modification would be considered a mere of choice of preferred material on the basis of its suitability for the intended use. 
Furthermore, the attachment being mounted to the attachment mount with the foldable material running along the jaws so that the jaw inner surfaces, outer surfaces and free ends are covered by the foldable material (fig.1); 
 wherein, with the attachments operatively secured to the garment slide fastener, the slit of each attachment receives thereinto a gripped portion of one of the stringer tapes and the channel of each attachment receives thereinto the teeth that are supported by the stringer tape adjacent the gripped portion, the foldable material being between the jaws inner surfaces and the teeth and between the stringer tapes and the jaw free ends (fig.1-3).
Regarding claim 2, Messier discloses the garment extender as defined in claim 1,  but does not discloses a body of the attachment defines a body central portion from which the jaws extend, the foldable material defining a pair of apertures, an inter-aperture portion therebetween and a pair of extra-aperture portions extending away from each 
Regarding claims 11-13, Messier discloses does not wherein the jaws have bevelled jaw free end portions so that the slit defines flared slit ends; wherein the attachment has a substantially C-shaped cross-sectional configuration in a plane substantially perpendicular to the channel; wherein at least one of the jaws has one of a substantially L-shaped transversal cross-sectional configuration, a substantially arcuate transversal cross-sectional configuration., or a substantially rectilinear transversal cross-sectional configuration.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fastener body as the claimed invention, such modification would be considered a mere change in shape of a component/fastener body.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.


Regarding claim 16, Messier discloses the garment extender as defined in claim 1, wherein the attachment body (fig.4 shown element 152 having a body structure) includes attachment body first (154) and second (155) portions from which a respective one of the jaws extends, the body first and second portions being secured to each other with at least part of the foldable material contained between the body first and second portions (fig.1).
Regarding claims 17-18, Messier the garment extender as defined in claim 16, wherein the body first and second portions are secured to each other with at least part of the foldable material pinched between the body first and second portions (fig.1 shown the material 162 covered the element 152); wherein the foldable material defines a pinched portion pinched between the body first and second portions and a pair of covering portion extending from the pinched portion, each of the covering portion covering a respective one of the jaws (fig.1 shown the material 162 covered the element 152).
Regarding claims 21-22, see the rejection of claim 1 above.

Allowable Subject Matter
Claims 3-10, 15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732